Citation Nr: 1019303	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a heart disability. 

2.  Entitlement to service connection for an aortic aneurysm.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION


The Veteran had active duty service from September 1975 to 
June 1982 with subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2008, a 
statement of the case was issued in January 2009, and a 
substantive appeal was received in May 2009.  The Veteran 
testified at a Board hearing at the RO in January 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Preliminary review of the record discloses a need for further 
development prior to final appellate review.  The Veteran 
testified the he served in the Reserves from 1993 to 1996, 
2000 to 2004 and from 2005 to 2007.  The claims file shows 
that he was discharged from US Army Reserve in May 2007, but 
does not include verification of all periods of service in 
the Reserves.  During his hearing, the Veteran claimed that 
he first noticed pain from his abdominal aortic aneurysm 
during a weekend drill while on active duty for training in 
the Army Reserves in the summer of 2006, possibly June or 
August.  He reported that he could not finish a PT test due 
to the severe pain in his abdomen and back.  He indicated 
that he did not seek treatment during that period of time in 
service.  He also testified that he went to the Emergency 
Room at the Brick New Jersey Hospital shortly after this 
incident and was seen for the complaints of pain.  

For individuals performing Reserve service, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing 
active duty for training (ADT), or from an injury incurred or 
aggravated while performing inactive duty training (IADT).  
38 U.S.C.A. §§ 101(24), 106, 1131.

The claims file contains service medical records dated from 
1975 to 1982 and from 1994 to 1995.  No medical or personnel 
records dated after 1982 are in the Veteran's claims file and 
it does not appear that the complete service records have 
been obtained.  

Since a review of the claims file fails to reveal a breakdown 
of the Veteran's  periods of ADT and IADT, the Board finds 
that the RO should contact the appropriate service department 
source, to include but not limited to, contacting the 
National Personnel Records Center ("NPRC") in an effort to 
verify all the Veteran's dates of ADT and IADT.  

The claims file contains private treatment records dated form 
October 2006 to January 2008, which show treatment for aortic 
abdominal aneurysm repair and ischemic cardiomyopathy.  All 
pertinent postservice treatment records should be obtained, 
particularly the records of treatment at the Brick Hospital 
in 2006 as indicated by the Veteran at the hearing.  All 
available records should be associated with the claims file.  

In addition, an August 2007 Social Security Administration 
(SSA) notice shows that the Veteran has received Social 
Security Disability benefits from July 2006.  No SSA medical 
records or decisions are associated with the claims file.  
The RO should again attempt to obtain these documents and 
associate them with the claims file.  See Lind v. Principi, 3 
Vet. App. 493, 494 (1992)

Finally, the Board notes that the Veteran has not been 
afforded a VA examination in connection with the issue on 
appeal.  Once the above development has been completed to the 
extent possible, the Veteran should be afforded a VA 
examination to obtain an etiology opinion regarding the 
claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  The RO should attempt to obtain and 
associate with the claims file a copy of 
any medical or personnel records relating 
to all periods of the Veteran's service in 
the Army Reserves, to include all records 
associated with service during the months 
of June to August 2006.

2.  The RO should verify through official 
sources the periods of active duty , 
active duty for training ("ADT") and 
inactive duty for training ("IADT") 
performed by the appellant while serving 
with the United States Army Reserve.  This 
should include, but is not limited to, 
contacting the National Personnel Records 
Center ("NPRC") to verify all the 
appellant's dates of service.  

3.  The RO should attempt to obtain and 
associate with the claims file a copy of 
any decision from the Social Security 
Administration concerning the Veteran's 
award of disability benefits and copies of 
all medical records utilized in making 
that decision.

4.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of the Veteran's 
abdominal aortic aneurysm and any 
subsequent heart disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any tests deemed medically 
advisable should be accomplished.  The 
examiner should then respond to the 
following:

The examiner should set forth an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the Veteran's abdominal 
aortic aneurysm and any currently 
diagnosed heart disorder are either 
etiologically related to an incident or 
injury that occurred during a period of 
active duty, or during either period of 
ADT or period of IADT with the United 
States Army Reserve, or were aggravated 
during a period of active duty, period of 
ADT or period of IADT.  The examiner 
should discuss as part of the opinion the 
medical evidence of record as well as the 
Veteran's report of complaints of stomach 
and low back pain during his training in 
the Army Reserves.  

A rationale must be provided for all 
opinions rendered; a recitation of facts 
and a conclusion do not constitute an 
adequate examination.  

5.  The RO should then review the expanded 
record and determine if service connection 
for an abdominal aortic aneurysm or a 
heart disability may be granted.  If not, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


